Citation Nr: 0819560	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  04-32 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for headaches, effective 
September 3, 2004.  In August 2006, the veteran testified 
before the Board at a hearing that was held at the RO.  In 
December 2006, the Board remanded the claim for additional 
development.


FINDING OF FACT

Since September 3, 2004, the veteran's headache disorder has 
been manifested by prostrating headaches occurring 
approximately two times per year, which last as long as two 
weeks.  The headaches are characterized by sensitivity to 
sound and light, and serious steady pain, and are associated 
with nausea.  She has mild headaches on a daily basis during 
which she is able to do light work, but is not able to 
concentrate fully.


CONCLUSION OF LAW

The criteria for a compensable rating for headaches have not 
been met since September 3, 2004, the effective date of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.159, 4.124a, DC 8100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

The veteran's headaches have been rated 0 percent disabling 
under DC 8100.  Under that diagnostic code, less frequent 
headache attacks warrant a noncompensable rating.  Headaches 
with characteristic prostrating attacks averaging one in two 
months over the last several months warrant a 10 percent 
rating.  Migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months warrant a 30 percent rating.  A 50 percent 
rating is warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 
(2007).

Treatment records dated from April 2004 to July 2007 show 
that in June 2004 the veteran sought emergency medical 
assistance for a severe headache that she described as her 
first in two years.  At the time of seeking medical 
attention, the veteran had had the headache for approximately 
11 days and had not been able to work.  In July 2004, the 
veteran was referred for a consultation with a neurologist.  
At the time of the evaluation, she reported experiencing 
daily dull headaches associated with her TMJ, and rare severe 
headaches.  She stated that prior to the June headache, she 
had last experienced a severe headache in July 2002.  She 
described the headache as being manifested by extreme pain 
behind the right eye.  The assessment was right preauricular 
pain.  MRI examination revealed no abnormalities.  Treatment 
records show that the veteran was again treated for a severe 
headache in May 2005.  At that time, she reported that she 
generally had headaches approximately 15 out of 30 days each 
month, but those headaches were not incapacitating.  She 
described severe headaches as occurring approximately seven 
times in the last 13 years.  In August 2006, the veteran 
again sought treatment for a severe headache that had 
persisted for several days, with a recent history of a root 
canal.  CT scan of the head was negative.  She was assessed 
with a migraine headache with possible trigger by her TMJ.  
On follow up evaluation later that month, the veteran 
reported that she rarely experienced severe headaches, such 
as the one for which she had recently sought treatment.  She 
stated that she generally experienced such headaches only 
once per year, usually in the summer.  The assessment was 
headaches initially brought on by TMJ, then turning to 
vascular headaches.  Treatment records dated from August 2006 
to July 2007 do not show complaints of or treatment for 
headaches.

On VA examination in January 2003, the veteran reported a 
history of headaches, but no severe headaches recently.  On 
VA examination in January 2005, the veteran reported that she 
had daily headaches associated with her TMJ disorder that 
were not incapacitating.  She stated that wearing a guard for 
TMJ had helped to alleviate the associated headaches to a 
great extent.  She reported that she had severe headaches 
approximately twice per year, which lasted as long as 13 
days, and during which she was unable to work.  

In August 2006 testimony before the Board, the veteran 
described the nature and severity of her headaches, but did 
not discuss the frequency with which they occurred.  In a 
November 2007 written statement, the veteran described 
experiencing severe headaches that generally lasted from 2 to 
13 days.  She stated that she had missed a few days of work 
in the last year as a result of severe headaches.  She did 
not describe experiencing the severe headaches more 
frequently than two or three times per year.

In order to be entitled to a compensable rating under DC 
8011, the veteran's headaches must be characterized by 
prostrating attacks averaging one in two months over the last 
several months.  Here, the veteran indicated that she has 
severe headaches which prohibit her from working no more than 
two or three days per year and has mild daily chronic 
headaches that are not incapacitating.  Because the veteran's 
severe headaches occur only twice per year and her daily 
headaches are not incapacitating, the veteran's headaches do 
not meet the criteria for a compensable rating under DC 8011.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, the weight of 
the credible evidence demonstrates that since September 3, 
2004, when service connection became effective, the veteran's 
headache disorder has not warranted a compensable rating.  As 
the preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist

The veteran's claim for an increased initial rating for 
headaches arises from her disagreement with the initial 
evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the veteran in 
this case.

As to VA's duty to assist, VA has associated with the claims 
file the veteran's private and VA treatment records, and 
afforded her VA examinations in January 2003 and January 
2005.  In addition, the veteran testified before the Board in 
August 2006.  The Board finds those actions have satisfied 
VA's duty to assist and that no additional assistance is 
required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 




ORDER

An initial compensable rating for headaches is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


